DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of a new ground(s) of rejection discussed below. The amendments to the claims necessitated the new ground(s) of rejection. This office action is made-Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOOD et al (8,752,113) in view of ELLIS et al (2006/0143655) and further in view of GAUCI (9,443,518) and further in view of KUMAR et al (2019/0028522) and further in view of LEE (2007/0285566)
	As to claims 1-6, GOOD discloses insertion of graphic overlays into a stream and further discloses a network-attached storage device (NAS) for adding on-demand subtitles to one or more media files stored on the NAS and provided to a client on LAN (fig.1, 2, Col.1, line 65-Col.2, line 38, Media Server “MD” 150, a network storage device) comprising:
	A non-volatile memory module (Non-volatile Storage/Transcoder “NVST” figs.1-2) configured to store a media stream; a network interface (fig.1, 2, Col.1, line 65-Col.2, line 38 Col.5, lines 4-61); and
Control circuitry (Processor(s)) coupled to the non-volatile memory module and to the network interface and configured to:
Connect to a client (Devices) over a network connection using the network interface (Col.1, line 65-Col.2, line 38);  
Receive a request for the media stream from the client; determine subtitle preferences associated with the request for the media stream; access an audio stream associated with the media stream; generate subtitles based on the audio stream; and send a transport stream to the client or Media Server/Providers over the network connection (Col.2, 57-Col.3, line 49, Col.4, line 1-Col.5, line 61, Col.6, lines 6-50 and Col.9, line 51-Col.10, line 29), the video or live stream is associated media data, MD supports various audio types for the video stream; the receiving devices (STBs, mobile devices, etc. and Service Providers) requests different versions of the streams and images or media data: graphics data and/or text data retrieve from the NVST, including text tickers, text animation, etc., associated with the live stream, where the overlays are generated based on the audio stream, the transcoder includes templates, stores version: Pre-Scale overlay, video scalar, Post-Scale Overlay, etc., of overlays in different areas of the NVST and retrieve from the storage location, the transport stream including the media stream and the subtitles, generate a subtitle file including a payload comprising: the subtitles; and timestamp data associated with the subtitles, wherein the transport stream includes the subtitle file, wherein, in the transport stream, the subtitle file is separate from the media stream and wherein, in the transport stream, the subtitle file is part of the media stream (Col.4, line 1-Col.5, line 61, Col.6, lines 6-50 and Col.9, line 51-Col.10, line 29), the overlays images may be included with the live stream or the associated stream files may be streamed separately to the client device with respective timing information, the MD further generate dynamic overlays on-demand based during streaming and/or based on request from clients, where the overlay for a particular live streams includes audio, video, 
	GOOD retrieves and generates, based on request, live streams and/or graphics overlays streams; synchronized textual information, clips, animations, etc. (files and text data) associated with the stream, where the live stream or stream is separate from the graphics overlays streams or the native subtitle stream of the media steam  (Col.4, line 28-Col.5, line 3, line 39-Col.7, line 9 and Col.9, line 36-Col.10, line 16), BUT appears silent as to where the stored media stream(s) and/or textual and graphics overlays, includes an elemental video stream and elemental video stream and converting the elemental audio stream to a subtitle text data representing a transcription of at least a portion of the elemental audio stream and generating subtitle file including the subtitle text data and sending the stream to the client.
	However, in the same field of endeavor, ELLIS discloses interactive TV guide with selectable languages and further discloses stored media stream(s) and/or textual and graphics overlays, includes an elemental video stream and elemental video stream and converting the elemental audio stream to a subtitle text data representing a transcription of at least a portion of the elemental audio stream and generating subtitle file including the subtitle text data, including generating other default language or subtitle or text associated with the live stream and sending the stream to the client (figs.1-16, [0016-0025], [0066-0077] and [0083-0090]), note stored audio/video sub-streams and media streams: other graphic, images, text, etc., including language tracks and other video data, on digital disk are generated into TS converted to subtitle text representing a portion of the stream and subtitle file including the subtitle text data and streamed to clients or stored for later reproduction.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of ELLIS into the system of GOOD to allow a user to select a language of interest or subtitle and other graphic overlays in the selected language for playing with the video streams as desired.  
	GOOD as modified with ELLIS, discloses where the non-volatile storage with control circuitry that generates subtitle text associated with the audio stream, BUT appears silent as to where the control circuitry includes transcriber circuitry for converting audio to text and generate on-demand a new subtitle file including the subtitle text data in accordance with the subtitle preferences.
	However, in the same field of endeavor, GAUCI discloses text transcript from communication session and further discloses a network device that includes control circuitry with transcriber circuitry for converting respective audio, associated with media sub-streams, into text and generate on-demand a sentence or phrase file associated with the sub-streams in accordance with the user elected language preferences (figs.1-4, Col.1, line 29-Col.2, line 16, Col.3, line 4-Col.4, line 65 and Col.9, line 19-Col.10, line 65).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of GAUCI into the system of GOOD as modified with ELLIS to generate new subtitle or phrase for the respective media sub-streams to provide additional services that generates text phrases in a selected language for respective media sub-streams. 
	GOOD as modified with ELLIS and GAUCI, discloses where the non-volatile storage with timing information and an audio stream, to stream to client device types (Col.4, line 51-Col.5, line 3 and line 39-Col.7, line 9-see GOOD), BUT appears silent as to where the subtitle file includes a header; the subtitle text data and timestamp data associated with the subtitle text data or overlay images, and where the subtitle is a SubRip (SRT) subtitle. 
	However, in the same field of endeavor, KUMAR discloses transmission of subtitle data using MPEG2 TS and further discloses where the subtitle file includes a header; the subtitle text data and timestamp data associated with the subtitle text data or overlay images, and where the subtitle is a SubRip (SRT) subtitle (figs.1-8, [0041], [0055-0057] and [0063-0069]), note uses MPEG2 TS or MPEG-4 encoding and transmits the subtitle file which includes text and image data and information (header) associated with the file for decoding or rendering, uses various types of input controls the audio data and the video data being transmitted, transmits for rendering subtitles file in multiple formats: TTML, SRT, TT, WebVTT, etc., and further continuously timestamps all streams including the subtitle stream data and further manages subtitles for sync rendering even if timestamps are lost during streaming. 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of KUMAR into the system of GOOD as modified with ELLIS and GAUCI, for efficient synchronizations and rendering of the various streams with the subtitles and further transmit the subtitle in other formats or standards to provide additional services to other types of devices. 
	GOOD as modified with ELLIS and GAUCI and KUMAR, manages subtitles with the storage device, BUT appears silent as to save the subtitle file to a temporary storage area in the NAS which is erased after use of the subtitle file.
	However, in the same field of endeavor, LEE discloses closed captioning data detection system and method and further discloses saving a subtitle file to a temporary storage area in the NAS which is erased after use of the subtitle file (figs.1-4, Abstract and [0021-0023])
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of LEE into the system of GOOD as modified with ELLIS and GAUCI and KUMAR, for efficient memory management. 
	As to claims 7-8, GOOD further disclose wherein: the non-volatile memory module includes a first region having a first endurance designation; the first region is configured to store the media stream; and the control circuitry is further configured to store the subtitle file in a second region of the non-volatile memory module, the second region having a second endurance designation that is different from the first endurance designation, wherein: the first region corresponds to a first namespace; and the second region corresponds to a second namespace (Col.4, lines 1-42, Col.5, line 4-Col.5, line 32, line 51-Col.7, line 2 and Col.10, lines 40-67), note remarks in claim 1-6, note the respective templates and assigned pointers or address holds specific version(s) of the overlays and the live streams in specific location of the storages.
	As to claims 9-11, GOOD further discloses wherein the control circuitry is further configured to append the subtitles to the media stream, wherein the media stream includes a native subtitle stream and wherein the control circuitry is further configured to add the subtitles to the native subtitle stream (Col.4, line 1-Col.5, line 61, Col.6, lines 6-50 and Col.9, line 51-Col.10, line 29), note remarks in claims 1-6, different versions of the overlays can be dynamically generate and transcoded with the live stream to clients based on the type of device
	As to claims 12-16, the claimed “A method of generating on-demand subtitles…” is composed of the same structural elements that were discussed with respect to claims 1-6.
	As to claim 17, GOOD further discloses garbage collecting the new subtitle file; and omitting garbage collecting the media stream (Col.9, line 51-Col.10, line 29), note remarks in claims 1-6, note further switches and adjust version based on client types and network conditions and drops data accordingly.
	As to claims 18-20, the claimed “A data Storage Device…” is composed of the same structural elements that were discussed with respect to claims 1-6.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         



ANNAN Q. SHANG